


Exhibit 10.9

 

SIXTH AMENDMENT
TO THE
AMENDED AND RESTATED DISTRIBUTION RIGHTS AGREEMENT

 

THIS SIXTH AMENDMENT TO THE AMENDED AND RESTATED DISTRIBUTION RIGHTS AGREEMENT
(the “Sixth Amendment”) is made effective as of this 16th day of September, 2009
by and between Biovail Laboratories International SRL, a Barbados International
Society with Restricted Liability and having a principal place of business at
Welches, Christ Church, BB17154, Barbados, West Indies (“Biovail”) and
SmithKline Beecham Corporation, a GlaxoSmithKline company, a corporation duly
organized and existing under the applicable laws of the Commonwealth of
Pennsylvania having a principal place of business at One Franklin Plaza,
Philadelphia, PA 19102 (“GSK”). GSK and Biovail are collectively referred to in
this Sixth Amendment as “Parties” and individually as a “Party”.

 

WHEREAS, GSK and Biovail are parties to an Amended and Restated Distribution
Rights Agreement, effective as of October 26, 2001, as amended on May 1, 2005,
October 12, 2005, December 18, 2006, November 21, 2008 and May 14, 2009
(collectively, the “Agreement”);

 

WHEREAS, the Parties desire to amend the Agreement to allow for Biovail or its
Affiliate to market, promote, advertise, detail, sell and distribute a 30 gram
tube size of Zoviraxe Ointment in the Territory in accordance with the terms of
the Agreement.

 

NOW THEREFORE, in consideration of the promises, representations, warranties,
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto, intending to be legally bound
hereby, agree to amend the Agreement as follows:

 

1.                                       The following shall be added as the
last entry under the list of “Trade Product (tubes)” set forth in Exhibit 1.01A:

 

“Zovirax Ointment 30G     [NDC # to be provided]     I tube”

 

2.                                       The reference to “30 gram Tube” shall
be added as the last entry under the heading “Zovirax Ointment” set forth in
Exhibit 5.05 and the corresponding order quantity amount of “15,250” shall be
added as the last entry under the corresponding heading “Minimum Order Quantity”
in Exhibit 5.05.”

 

3.                                       For clarity, the purchase price to be
paid by Biovail for the 30 gram tube of Zovirax Ointment will be as set forth in
Sections 5.06(a)(ii) and 5.06(a)(iii) of the Agreement, as applicable.

 

4.                                       All capitalized terms not otherwise
defined in this Sixth Amendment will have meanings ascribed to them in the
Agreement.

 

5.                                       Except as otherwise amended by the
terms of this Sixth Amendment, the provisions of the Agreement are unchanged,
remain in full force and effect and

 

--------------------------------------------------------------------------------


 

are hereby ratified and confirmed except that each reference to “Agreement” or
words of like import in the Agreement will mean and be a reference to the
Agreement as amended by this Sixth Amendment.

 

6.                                       In all events, the terms and provisions
of this Sixth Amendment shall be enforceable notwithstanding any conflicting
term or provision set forth in the Agreement. In the event of any conflict
between any term or provision of this Sixth Amendment and any term or provision
set forth in the Agreement, such term or provision of this Sixth Amendment shall
prevail over such term or provision set forth in the Agreement.

 

7.                                       This Sixth Amendment will be construed,
and the respective rights of the Parties determined, according to the
substantive law of New York notwithstanding the provisions governing conflict of
laws under such New York law to the contrary.

 

8.                                       This Sixth Amendment may be executed in
any number of counterparts, each of which will be deemed an original but all of
which together will constitute one and the same document.

 

9.                                       Nothing contained in this Sixth
Amendment shall be deemed to imply or constitute either party as the agent or
representative of the other party, or both parties as joint venturers or
partners for any purpose.

 

10.                                 If a court of competent jurisdiction holds
any provision hereof invalid or unenforceable, such invalidity shall not affect
the validity or operation of any other provision and such invalid provision
shall be deemed to be severed from this Sixth Amendment.

 

[signatures follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Sixth Amendment to the
Amended and Restated Distribution Agreement on the day and year first above
written.

 

 

SMITHKLINE BEECHAM CORPORATION
d/b/a GLAXOSMITHKLINE

 

BIOVAIL LABORATORIES
INTERNATIONAL SRL

 

 

 

By:

/s/ Justin T. Huang

 

By:

/s/ Jean-Luc Martre

 

 

 

 

 

Name:

Justin t. Huang

 

Name:

Jean-Luc Martre

 

 

 

 

 

Title:

Assistant Secretary

 

Title:

VP Commercial Operations

 

3

--------------------------------------------------------------------------------
